DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The objection to the specification set forth in paragraph 2 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ amendment thereto.
The rejection under 35 USC §112 (b) set forth in paragraph 3 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ amendment clarifying the language of the claims.
The rejection under 35 USC §112 (b) set forth in paragraph 4 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ remarks (Remarks, para bridging pp. 10-11).
The rejection under 35 USC §112 (b) set forth in paragraph 5 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ amendment correcting the grammar of the subject claim .
The double patenting rejection set forth in paragraph 6 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ submission of a properly executed terminal disclaimer.
The double patenting rejection set forth in paragraph 7 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ submission of a properly executed terminal disclaimer.
The double patenting rejection set forth in paragraph 8 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ persuasive argument (Remarks, pg. 12, 3rd full para) that the subject claims are within the safe harbor protection of 35 U.S.C. § 121.
The double patenting rejection set forth in paragraph 9 of the previous Office Action mailed 2 June 2020 is hereby withdrawn in response to Applicants’ persuasive argument (Remarks, pg. 12, 5th full para) that the subject claims are within the safe harbor protection of 35 U.S.C. § 121.

Allowable Subject Matter
Claims 31-36 and 39 are allowed. The following is an examiner's statement of reasons for allowance: The instantly claimed process for producing acetic acid is neither disclosed nor fairly suggested by the closest prior art. The Examiner considers Scates et al (US 6,303, 813-81 10-2001) to represent the closest prior art. Scates teaches (Col. 9:41-60, Table 11) a process for carbonylation of methanol in the presence of hydrogen, water at a concentration of about 4% and hydrogen partial pressures of 0.136-0.993 atm. Scates teaches (Col. 9:41- 60, Table II) that butyl acetate concentration in the crude acetic acid product varies directly as function of hydrogen partial pressure with concentrations of 6 wppm or less occurring at partial hydrogen pressures of 0.225 atm partial pressure or less as show below:

    PNG
    media_image1.png
    312
    373
    media_image1.png
    Greyscale
.

One of ordinary skill in the art, however, would not have been motivated to modify Scates to produce the instantly claimed process by raising the hydrogen partial pressure since at higher partial pressures of hydrogen the production of levels of butyl acetate exceeding those presently required would have been expected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Akkad Y. Moussa on 11 January 2021.

The claims have been amended as follows:
Claims 42-60 have been canceled.

Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622